*438Dissenting Opinion by
President Judge Crumlish, Jr. :
I dissent. This weight requirement bears no rational relationship to the asserted goal of the Municipality.
When reviewing a classification under the rationality test... a court must conduct a two-step analysis. First, it should identify the purposes of the statute and assure itself that these purposes are legitimate; ordinarily, this inquiry will involve examination of statements of purpose and other evidence in the legislative history. Second, having identified the governmental purposes, the court must determine whether the classification is rationally related to the achievement of these goals.
Delaware River Basin Commission v. Bucks County Water and Sewer Authority, 641 F.2d 1087 (3rd Cir. 1981).
Admittedly, the Municipality’s goal of securing an efficient and capable police force is a legitimate goal. However, the record abrogates any connection between this goal and the use of these standards. As noted by the majority, the Municipality never enforces this weight requirement once a candidate becomes a member of the police force, nor does weight figure into any consideration of job assignments once on the force. The police chief himself is well over the maximum weight limit for his height. Additionally, the Municipal Manager, the person entirely responsible for adopting these requirements, testified that he was concerned as to “whether it does represent a fair method of evaluation. ’ ’
In an equal protection case . . . those challenging the legislative judgment must convince the court that the legislative facts on which the *439classification is apparently based could not reasonably be conceived to be true by the governmental decision maker.
Vance v. Bradley, 440 U.S. 93, 111 (1979).
I am convinced that the record refutes any rational relationship of the Municipality’s goal to these weight requirements.
I would reverse for the foregoing reasons.